Citation Nr: 1629895	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  09-41 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for a left upper extremity disability, to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Bryan Held, Accredited Agent


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Marine Corps and Marine Reserve from September 1976 to May 1977.  Thereafter, he had service in the Missouri Army National Guard from January 1979 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  

In the December 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge; that request was withdrawn in writing, however, in January 2010, prior to any such hearing being held.  

These issues were previously before the Board in May 2012, at which time the Board found new and material evidence had been submitted to reopen service connection for the claimed disabilities.  These issues were then remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The competent medical evidence of record does not demonstrate that the Veteran incurred or aggravated diabetes mellitus during inactive duty (INACDUTRA), active duty for training (ACTDUTRA), or active duty, nor may it be so presumed.

2.  The currently-diagnosed diabetes is not related to an in-service disease, injury, or incident of service.  


CONCLUSIONS OF LAW

The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of October 2006 and February 2009 letters which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded a September 2015 VA medical examination for the disability decided herein.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Diabetes mellitus and arthritis are recognized as chronic diseases by VA.  38 C.F.R. § 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

In the present case, the Veteran had both a period of active military service in the U.S. Marine Corps Reserve from September 1976 to May 1977 as well as periods of active duty for training and inactive duty training as a member of the Army National Guard between 1979 and 2004.  The term "active military, naval, or air service" includes active duty, any reserve service periods of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of or inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24); 38 C.F.R. § 3.6.  

Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined "active service" in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90.  

The Board further notes that while presumptive service connection under 38 U.S.C.A. §§ 1112 and 1137 may be considered for the Veteran's active duty period between 1976-77, he has presented no evidence of such a qualifying period of active military, naval, or air service while a member of the National Guard between 1979-2005; thus, 38 U.S.C.A. §§ 1112 and 1137 does not apply for this period.  This is because 38 U.S.C.A. § 1137 specifically uses the term active military, naval, or air service (defined under 38 U.S.C.A. § 101(24)).  38 U.S.C.A. § 101(24) requires that the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty during ACDUTRA; or from an injury during INACDUTRA.  The presumption of service connection only applies where there is no evidence that the disease occurred during service.  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  

The Veteran seeks service connection for diabetes, contending that this disease began during active duty service.  After reviewing the totality of the record, the Board finds the preponderance of the evidence to be against such a claim.  

Considering first the Veteran's active duty period between September 1976 and May 1977, the service treatment records are without any diagnosis of or treatment for diabetes.  The May 1977 service separation examination was likewise negative for any diagnosis of diabetes or findings of abnormal blood sugar.  

Following active duty service, he received periodic physical examinations while a member of the Marine Reserves and Army National Guard.  October 1982, November 1986, and August 1991 periodic examinations were without any diagnoses of diabetes or findings of abnormal blood sugar on clinical testing.  This evidence is uncontroverted in the record and establishes that the Veteran was not diagnosed with or treated for diabetes during active duty service between 1976-77, nor did such a disorder manifest to a compensable degree within a year thereafter.  Diabetes has also not been chronic since that time.  

On periodic physical examination in February 1996, however, he was noted to have hyperglycemia, based on an elevated fasting blood sugar.  Diabetes was not noted at that time, however, nor on a January 1999 periodic physical examination.  On an August 2000 report of medical history, the Veteran denied any current medical problems.  On February 1996, January 1999, and August 2002 reports of medical history, however, he reported a history of high or low blood sugar.  A September 2002 profile report indicated a history of diabetes mellitus, uncontrolled.  A September 2003 Medical Retention Board determined the Veteran was unfit for worldwide deployment due to insulin-dependent diabetes mellitus, and recommended he be referred for retirement.  

As noted above, because the Veteran's diabetes mellitus was not demonstrated to have been clinically manifest to a compensable degree within the first year after his separation from his period of active duty service from September 1976 to May 1977, service connection for diabetes cannot be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the exact date of onset of the Veteran's diabetes is unclear, he did not begin exhibiting abnormal blood sugar readings until the mid-1990s, more than 15 years after separation from active duty service in 1977.  This lengthy period without complaint or treatment is one factor that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Regarding the Veteran's subsequent Army National Guard service, the service treatment records for this period do not reflect an initial diagnosis of diabetes.  While the Veteran first reported a history of elevated blood sugar in February 1996 and a diagnosis of diabetes in September 2002, diabetes was not initially incurred during a period of ACTDUTRA, according to the service treatment records.  In the absence of onset or aggravation of diabetes during a period of active military, naval, or air service, service connection is not warranted.  

In September 2015, the Veteran underwent examination by a VA physician, and his claims file was reviewed in conjunction with the examination.  The physician noted that the medical record did not reflect an exact date of onset of diabetes, although the disease was evident prior to 2003, according to the record.  The examiner further opined that there was "no way" to determine the date of diagnosis.  Regarding the Veteran's verified periods of active duty for training in August 1985 and March and April 1990, the examiner opined that it was less likely than not diabetes had its onset during these periods, due to the length of time between those periods and the subsequent diagnosis many years later.  Competent evidence to the contrary has not been presented.  

The Veteran has himself asserted that his diabetes began during a period of active duty or active duty for training.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony on the etiology of a current diagnosis of diabetes is not competent in the present case, because the Veteran himself is not competent to state a definitive date of onset of diabetes, an internal disorder diagnosed by clinical testing and other objective criteria.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  An opinion of etiology would require knowledge of the complexities of the endocrine system, knowledge that the Veteran is not shown to possess.  The Veteran has also not alleged that he was told of such a nexus by a competent expert, and such assertions have not subsequently been verified by such an expert.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for diabetes, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for diabetes mellitus is denied.  


REMAND

The Veteran seeks service connection for a left shoulder disability.  He asserts he initially injured his left shoulder during a period of INACTDUTRA, and experienced recurrences of this injury thereafter.  

In his notice of disagreement, the Veteran reported that his shoulder popped when he did push-ups while he was doing physical fitness training for the Missouri National Guard.  He contacted the staff sergeant and was sent to Ferguson Medical Group and then sent for physical therapy at Restate Physical therapy.  Records from Ferguson Medical Group have not been obtained.

Additionally, during the VA examination the Veteran reported that he injured his left shoulder during a weekend drill in 1983 when he lifted a front end loader tire.  Other statements in the examination set the date as 1993.  While Restart therapy records are associated with the file, these records are only from 2002.  An additional search for records from 1983 and 1993 should be undertaken.

Medical evidence of record also suggests there may be outstanding records.  For example, a January 2003 record from Missouri Delta indicates that the Veteran saw Dr. Knight for his elbow.  A September 2002 record from Restart also lists Dr. Knight as the referring physician.  These records should also be obtained.  

Finally, the Board remanded the claim for a VA examination and requested that pertinent records in the claims file or the claims file be made available for review.  The examiner indicated that the claims file was not reviewed and only VA electronic medical records (CPRS) were reviewed.  See Nieves-Rodriguez, 22 Vet . app. at 303 ("the claims file is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim. There are other means by which a private physician can become aware of critical medical facts, not the least of which is by treating the claimant for an extended period of time. Review of pertinent medical literature may also furnish information relevant to diagnostic and nexus issues."); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  A veteran is entitled, as a matter of law, to substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Insofar as the September 2015 medical opinion fails to consider the service treatment records and national guard records, it is therefore inadequate.  See Barr v. Nicholson, 21 Vet App 303, 311 (2007) (once VA undertakes to provide an examination, it must provide an adequate one).  Remand is thus required to obtain a more complete medical opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his left shoulder disorder, including the names and addresses of all health care providers whose records have not already been provided to VA. Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record. 

The AOJ should specifically request authorizations for Ferguson Medical Group, Restart Therapy form 1983 and/or 1993, and Dr. Knight.

 If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e)  (2014).

2.  After any records requested above have been obtained, return the claims file to the examiner who conducted the September 2015 VA examination, if available.  If this examiner is unavailable, a suitable expert in orthopedic disorders may be substituted.  The Veteran need not be scheduled for in-person examination unless such an examination is deemed necessary by the examiner.  The claims file to include service treatment records must be provided to the examiner.  

After reviewing the claims file, the examiner is asked to state whether it is at least as likely as not that any current disorder of the left shoulder or left upper extremity had its onset during any period of active duty, active duty for training, or inactive duty training.  

A complete rationale for all opinions expressed is requested.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


